     8/6/2021Case 1:21-cv-22440-KMW      Document
                                  http://pol            36
                                           iticszozzlorg-   Entered
                                                         VOiE        on
                                                             CRISERICSONFLSD   Docket
                                                                         2022UNITEDSTAT08/19/2021
                                                                                       ESSENATOR Page 1 of 9

                                                                                                                     '

                                                                                                                         F; hiz/e/w/.
                                                                                                                                    X #u
                                                                                                                     Ko//'leen X /*/
                                                                                                                                   '//i-
                                                                                                                                       c-/
                                                                                                                                         'r'K
                                                                                                                                            ;
                                                                                                                 </
                                                                                                                  ?
                                                                                                                  /#',à A'FerT aso,,
                                                                                                                 &,&,a ut   lr-# cusc
                                                                                                                   'o 4ûhA gM l' cm,',
                                                                                                                                     d'w'..
                                                                                                                 JV,ao;Ft -
                                                                                                                          ss/za-
                                                                                                                                .               X
                                                                                                                                                 4i

                                                                                                                                            Y                 D.C.

                                                                                                                                    Atlo 13 2021
                                                                                                                                     ANGELA E.NOBL
                                                                                                                                    cLERKU.s.t:ll:'rc.ET
                                                                                                                                    s.D.OFFLA.-MI
                                                                                                                                                AMi



                 6 A ugust,202111:
                 OnAug6,2021mhyle
                             . a GX'
                                  tterftoQ'q-*g-î
              FederalM agistrateJudge Chris
              M Y iley has notyetbeen received atthe U S.Courtin M iam iRE:TRUM P v.      .
                                                                                                                                        Cckcekzcov

                  s.                      #- .,gj .oyys Y'
                                          ..--           ctr,J@./#t4,,w         q
                                                                                                     z//> zck V X-X,/'
            > # y.
                 J, fr-  ç-,
                           w?          ,-
                      ,v cz.a q.S-,zpew ,.u
                                            gsuwp v                                                                                                   ,



           ïfew'oK .-
                    '.
                     /
                     ,
                     :Q )-c v-pa+,-sxw
                     l              , .v
                                       .-
                                        ssyo,        .



            64c6k                                                  y,.tz -
                                                                         /--
                                                                          c.vp tc                                        --- - .
                                                                                                                               -.- ---
                                                                                    .,

                                                                                                                                    .




       /   sw
            .
            . .
              zV yyy
                 5/ sw .
                                                                    - .. - ..
                                                                                - .- - - - - -
                                                                                                 .


                                                                                                           u
                                                                                                           j-
                                                                                                         uow .
                                                                                                           . -
                                                                                                                              y ,
      M-      -                                    ..-
                                                             . -   .-
                                                                            -
                                                                                    m. . .. -
                                                                                                    ,y

                                                                                                    sw , + S
                                                                                                           .y-
                                                                                                            .A--y. )-.y yss--w . s
m.
     -J y r
          ,
             >j p yz &                                       .
                                                                                .
                                                                                          .

                                                                                                 ru..x.&...zo s -/e.g y i. o .y
                                                                                                                              .y,g,
                                                                                                                                        .




     N                                         -
                                                     -   -

                                                                    x.,, p oz y                                          c,ve y.y sjy ewî
                                                                                                                            -
                                                                                                                                            -
                                                                                                                                                - - - - - - - - - -



       OTckjywa
             2,,
               -*ys
                  u
                  a.
                   %je
                     (j
                      u
                      J
                      Nc/
                        oy
                         vgo
                           s ,
                             y yop.
                                  w.
                                   -,-
                                     -
                                     olk
                                       syCAjc
                                            s o
                                              p
       -   - --
                  .




                .
                s/ -
                   -       - - - - -
                                       svsacY
                                       - - -

                                                                   t'@ wt                                gg$ cH1&cl1
htpsr
    /cNser
         i
         cson.
             wordpress.
                      com                                iUjjvj                               gjygggjgyoyjjypkj$/.jrjpy jya
                                                                                                                 y
                                                                                                                                                .
  8/6/2021 Case 1:21-cv-22440-KMW      Document
                                http://poli
                                          ti         36
                                           cszozz.org-   Entered
                                                      VOYE         on FLSD
                                                          CRIS ERICSON      Docket
                                                                       2022UNI      08/19/2021
                                                                             TED STATES SENATOR Page 2 of 9




            shore this:

             O Facebook # Twi
                            tter D Linkedln W- PressThis < More

                Like
           Be the firstto Iike this.


           X TRUST SOM EONE!aozo VOTE CRIS ERICSON -PROGRESSIVE @ 6 Aug 2024
           œ IA'rES'r @ Leaveacomm ent




           6 A ugust,202108:34
           Open lnternetLetterto U S.Attorney GeneralM erdck Garland Aug. 6,2021
                                       .

           from Cris Ericson RE:TRUM P v. FACEBOOK & ZU CKERBERG
           Constitution,CivilRights,CivilLiberties
           byCrisEricson IAugust6,2021



hdps.
    '//cHsericson.wordpress-œ m
                                                                                                              2/28
Case 1:21-cv-22440-KMW Document 36 Entered on FLSD Docket 08/19/2021 Page 3 of 9



  Open lnternetLetterto U.S.Attorney GeneralMerrickGarlandAug. 6,2021
  from Cris Ericson RE:TRUM Pv.FACEBOOK & ZUCKERBERG
  Constitution,CivilRights,CivilLiberties
   byCrisEricsonjAugust6,2021
  OPEN INTERNW LEU ER on my blog
  to
  U.S.AU ORNEY GENERALM ERRICK GARLAND
  W ASHINGTON,D.C.

  RE:TRUM P v.FACEBOOK & MARK ZUCKERBERG
  CivilAction No.1:21-cv-22440-KM W -CM M
  United StatesDistrictCourtforthe
  Southern DistrictofFlorida
  Judge Kathleen M .W illiam s.
  W ilkie D.Ferguson,Jr.
  United StatesCourthouse
  400 North M iam iAvenue
  Room 11-3.M iam i,Florida 33128.

  From :CrisEricson
  879 Church Street,Chester,Vermont05143-9375
  (802)875-4038,August5,2021
  CONSTITUTIONALQUESTION:

 IsTitle 47 U.S.C.1230 Unconstitutional
 https://www.law.cornell.edu/uscode/text/47/z3o
 because Title 47 U.S.Code 5 230
 isbeing used to violate FederalElection Iaws:

 Title 18 U.S.C.Section 600
 and
 Title52U.S.C.Section30121(a)(1)(A)
 Title 18 U.S.C.Section 600:
 W hoever,directly orindired l
                             y, prom isesany benefit,
 provided fororm ade possible in whole orin partby any
 ActofCongress(suchas47U.5.C.W tion230)toany
 person asconsideration forpoliticaladivity in
 OPPOSITION to any candidate orany politicalparty
 in connection with anyprimaw orgeneraleledionto
 any politicaloffice shallbefined underthistitle...
Case 1:21-cv-22440-KMW Document 36 Entered on FLSD Docket 08/19/2021 Page 4 of 9



  Title52 U.S.C.Section30121(a)Prohibition.Itshallbe
  unlawfulfor(1)aforeign national,directlyorindircu ly,
  tomake (A)acontributionOROTHERTHING OFVALUE
  (banningapolitiealcandidatefrom Facebook-com is
  ofvalueto theopposing politicalparties)inconnedion
  with a Federal,State,orIocalelection;...

  STATEM ENT OF FACB :

  2020 politicalcandidate Cris Ericson, a U.S.Citizen born in
  W ashington,D.C.,won the Verm ontstatewideprimaw
  electionsforfive statew ide officesforthe Progressi ve
  Party,whichisamajorpoliticalpartyinthe StateofVermont,
   and then shewas perm anently banned from Facebook.com
  withoutany explanation and withoutany rightto appeal
  in October2020 beforethe Nov. 3,2020generalelection
  in Verm ont.

  Facebook.com earns money worldw ide and allegedl
                                                 y does
 notsegregate those fundsfrom m oneyearned from U.5.
 Citizens;and therefore Facebookusessome foreignfunds
 to pay itsemployeesto ban personsfrom Facebook.com ,
 including politicalcandidateswho are U.S.Citizens.

 LEGALARGUM ENTS

 Title 18 U.S.C.Section 600:
 W hoever,directlyorindiredly, prom isesanybenefit,
 provided fororm ade possible in whole orin partbyany
 ActofCongress(suchas47 U.S.C.Section 230)toany
 person asconsideration forpoliticalactivih in
 OPPOSITION to anycandidateorany politicalparty
 in connection with any prim ary orgeneraleledion to
 any politicaloffice shallbe fined underthistitle...
THEREFORE,
2020 POLITICALCANDIDATECRIS ERICSON ,
in Vermont,allegedly isavid im ofcrim inalconspiracy
by Facebook.com and M arkZuckerberg because
they perm anently banned herfrom Facebook.com
in October2020 priorto the Nov. 3,2020general
election in Verm ontw hileshewasa statewide
candidate forfive politicalofficesafterwinning
Case 1:21-cv-22440-KMW Document 36 Entered on FLSD Docket 08/19/2021 Page 5 of 9



   the primary election forthose five offices, as
   allowed underthe Election Lawsofthe state ofVerm ont.

   Title52 U.S.C.Section30121(a)Prohibition.ltshallbe
   unlawfulfor(1)aforeign national,directlyorindiredly,
   to make(A)acontributionOROTHERTHING 0FVALUE
   (banningapoliticalcandidatefrom Facebook-com is
   ofvaluetotheopposingpoliticalparties)inconnection
    with a Federal,State,orlocalelection;...
    THEREFORE,
    Facebook-com and MarkZuckerberg allegedly
    acted in crim inalconspiracy to use 47 U.S.C.9230
   to cause harm to 2020 generaleled ion politicalcandidate
   Cris Ericson in Vermontbecause
   tbey perm anently banned herfrom Facebook.com
   in October2020 priorto the Nov. 3,2020general
  election in Verm ontw hileshew asastatewide
  candidateforfive poli   ticalofficesafterwinning
  the primaryelection forthose five offices, as
  allowed underthe Election Lawsofthe Rate ofVerm ont.

  CONSTITUTIONALQUESTION:
  DId Facebook-com use Title 47 U .S.C.Section 230
  to violate Title 18 U.S.C. Su ion c and Title 52 U.S.C.
  Section30121(a)(1)(A);anddoesthismeanthat
  Title47 U.S.C.Section 230 isUnconstitutionalbecause
  itenablesviolationsofFederalEled ion t-aws?

 TABLEOFAUTHORITIES& STATUTES

 https://www.law.cornell.edu/uscode/text/47/z3o
 47 UNITED STATES CODEï 230
 47 U.S.C.SEG ION 230
 (a)Findings
 The Congressfindsthe following:
 (1)Therapidlydevelopingarrayoflnternetandotberinteradivecomputerse-icesavailable to
 individualAmericansrepresentanextraordinaw advanceintheavailabilih ofed
                                                                           ucationaland
 inform ationalresourcesto ourcitizens.
 (2)Theseservicesofferusersagreatdegreeofcontrolovertheinformation thattheyre eive,aswellas
 the potentlalforeven greatercontrolin the future astechnology develops.
 (3)TheInternetandotherinteradivecomputersewicesofferaforum foratruediversi? ofpolitkal
 d
  iscourse,unique opportunitiesforculturaldevelopm ent, andmyriadavenuesforintell- ualadivih
                                                                                               .
Case 1:21-cv-22440-KMW Document 36 Entered on FLSD Docket 08/19/2021 Page 6 of 9



    (4)The Internetandotherinteractivecomputerseaiceshaveflourished, tothe benefitofaIIAm ericans
   with a m inim um ofgovernmentregulation.                                                                ,
   (5)lncreasinglyAmericansarerelyingoninteradivemediaforavarietyofpolitical
                                                                                  ,   educational,cultural
   and entertainmentservices.                                                                            ,
   (b)Policy
   Itisthe policy ofthe United States-
   (1)topromotethecontinued developmentofthelnternetand otherinteractlv
                                                                              e com puterservicesand
   otherinteractive m edia;
   (2)topreservethe vibrantandcompetitivefreemarketthatpresentlyexistsforthelnternetand other
   i
   nteractive computersew ices, unfettered by FederalorR ate regulation;
   (3)to encouragethedevelopmentoftechnologieswhicbmaximizeusercontroloverwhatinform ation is
   received by individuals,fam ilies, and schoolswho use the Internetand otherinterauive computer
   services;
  (4)to removedisincentivesforthedevelopmentand utilizationofblx kingandfiltering technologies
  thatempowerparentstorestrid theirchildren'saccesstoobjedionableorinappropriateonline
  m aterial;and
  (5)to ensurevigorousenforcementofFederalcriminalIawsto deterand punishtrafficking in obseeniw
  stalking,and barassm entby m eansofcomputer.                                                         ,
  (t)Protedionfor''Good Samaritan'
                                 'blockingand screeningofoffensivematerial
  (1)Treatmentofpublisherorspeaker
  No provideroruserofan interactive com puterse-ice shallbe treated asthe publisherorspeakerof
  any inform ation provided byanotherinform ation contentprovider.
  (2)CivilIiability
  No provideroruserofan interactlvecom puterse- ice shallbe held Iiable on accountof-
  (A)anyactionvoluntarilytakeningoodfai
                                      thto restrid atcessto oravailabill of
                                                                               m aterialthatthe
  provideroruserconsidersto be obscene, Iewd,Iascivious,filthy,excessivelyviolent
                                                                                 , harassi
                                                                                         ng,or
  otherwiseobjectionable,whetherornotsuchmaterialisconstitutionallyprote ed
  (B)anyactiontakent                                                       ;or
                      o enable orm ake available to inform ation contentprovidea orothersthe
 techni
 (d)  cialmeansto restrictaccessto materialdescribedinparagraph(1).(11
    Obl
        gationsofinteradive com putersea ice
 A providerofinteradive com puterservice shall, attbe tim e ofentering an agreem entwith a custom er
 forthe provision ofinteradive com puterse- ice and in a mannerd
                                                              eemedappropriateW theprovider,
 notifysuchcustomerthatparentalcontrolprotedions(suchascomputerhardware, sof- are,or
 filteringservices)arecommerciallyavailablethatmayassistthecustomerinIimitinga
 th                                                                                ccessto m aterial
   atisharmfulto m inors.Such notice shallidentify, orprovidethe çustom erwith accessto information
 identi
      fying,currentprovidersofsuch protections.
 (e)Effectonotherlaws
 (1)No effectoncriminalIaw
 Nothing in thissed ion shallbe construed to im pairthe enforcem en:ofs- io
                                                                           n 223 or231 ofthislitle,
 chapte
 otherF
       r71  (relati
                  ng to obscenih) or 110 (rel
                                            a ti
                                               ng to sexual expl
                                                               oitati
                                                                    onofchildren)oftitle 18, orany
       ederalcrim lnalstatute.
 (2)Noeffectonintelledualpropeo Iaw
                                                        *
        Case 1:21-cv-22440-KMW Document 36 Entered on FLSD Docket 08/19/2021 Page 7 of 9
                                                 ,




    -

           Nothinginthissectionshallbeconstruedto limitorexpandanyIaw pertainingtointelledualpropeo .
           (3)Statelaw
           Nothing inthissed ion shallbe construed to preventany Statefrom enforcing any state Iaw thatis
           consistentwiththissection.No causeofadionmaybebroughtandnoIiabilë maybe imN sed under
           any State orIocalIaw thatisinconsistentwith thissed ion.
           (4)No effectoncommunicationsprivacyIaw
           Nothing inthissedion shallbe construedto lim itthe application ofthe Eledronk Com m unications
           Privacy Actof1986 orany ofthe am endm entsmadebysuch Act, orany sim ilarSo te Iaw.
           (5)No effectonsextraffickinglaw
           Nothinginthissection(otherthansubsedion(c)(2)(A))shallbeconstruedtoimpairorlimit-
           (A)anyclaim inacivilactionbroughtundersedion1595oflitle 18,
           iftheconductunderlying the claim constitutesaviolation ofs- ion 1591 ofthattitle;
           (B)anychargeinacriminalprosecution broughtunderState Iaw ifthecondud
           underlying thechargewouldconstitute aviolationofsection 1591ofFele 18;or
           (c)anycbargeinacriminalprosecutionbroughtunderStateIaw iftheconduct
           underlying thechargewould constitutea violationofsedion 2421A oftitle 18,
           andpromotionorfacilitationofprostituti
                                                onisillegalinthejurisdidionwherethe
           defendant'sprom otion orfacilitation ofprosti&ution wastargeted.
          (f)Definitions
          As used in thissedion:
          (1)lnternet
          Theterm ''internef'm eansthe internationalcom puternetworkofbotb Federaland non- Federal
          interoperable packetswitched data networks.
          (2)Interadivecomputerservice
          Theterm ''interactive com puterservice''m eansanyinformatlon se-ke, system ,oraccess software
          providerthatprovidesorenablescom puteraccessby m ultiple usersto a com puterse- er, including
          specifically a serviceorsystem thatprovidesaccessto the Internetand such systemsoperated or
          servicesoffered by librariesoreducationalinsti
                                                       tutions.
          (3)lnformationcontentprovider
          Theterm ''informationcontentprovider'meansanypersonorenti? t% tisresN nsible, in whole orin
          part,forthe creation ordevelopmentofinformation provided through the Internetorany other
          interactive com puterservice.
          (4)Accesssoftwareprovider
          Theterm ''accesssoftwareprovider''meansaproviderofsoftware(includingclientorse-ersof- are),
          orenabling toolsthatdo anyone ormore ofthefollowing:
          (A)filter,screen,allow,ordisallow content;
          (B)pick,choose,analyze,ordigestcontent;or
          (C)transmit,receive,display,forward,cache,search,subset,organize,reorganize,ortranslatecontent
         TITLE 18 U.S.C.SEG ION 600
.
          huos://www.law.cornell.edv/uscode/text/l8/6oo
Case 1:21-cv-22440-KMW Document 36 Entered on FLSD Docket 08/19/2021 Page 8 of 9



    U.S.CodeTitle18 PART ICHAPTER299 600
    18 U.5.Code #600- Promiseofemploymentorotherbenefitf
                                                                orpoliticalactiviw
    W hoever,dired l
                   y orindirectly, prom isesany em ploym ent position,compensation
                                                             ,
   contract, appointm ent,orotherbenefit                                             ,
                                           ,provided forormade possiblein whole or
    in partby anyActofCongress, oranyspecialconsideration in obtainingany such benefit
   to any person asconsideration, favor,orrew ard forany politicalactivity orfor       ,
   the supportoforoppositionto anycandidate or4nypoliti
                                                            calparty in conne 'on with
   any generalorspecialeled ion to any politicaloffice, orinconnedio: with any
   prim ae election orpoliticalEonvention orcaucusheld to sel
   f                                                          ed candidates
    orany politicaloffice,shallbe fined underthistitleorim prisoned
                                                                    notmorethanone year,
   orboth.

   TIR E52SEG ION 30121(a)(1)(A)
   hRps://www.law.cornell.edu/uscode/ter/sz/3olzl
   U.5.Code Title 52 Subtitle lIICHAPTER 301 SUBCHAPTER I
   j3012152 U.S.Code ï30121-Contributionsanddonationsby foreign nationals
  (a)Prohibition
  Itshallbe unlaw fulfor-

  (1)aforeignnational,directlyorindiredly, to m ake-
  (A)acontributionordonationofmoneyorotherthingofvalu
                                                                e,orto m akean exprpqqorim plied
  prom ise to m ake a contribution ordonation, i'1connection with a Federal
  (B)acontributi                                                        ,   State,orlnrAlelection;
               onordonationtoacommitteeofapoliticalpao ;or
  (C)anexpenditure,independentexpenditure, ordisbursementforan eledioneering com m unication
 (withinthemeaningofsedion30104(9(3)ofthistitle);or
 (2)apersonto solicit,accept,orreceiveacontributionordonationd
 ofparag                                                      escribedinsubparagraph (A)or(B)
         raph (1)from aforeign national.
 (b)''Foreignnational''defined
 Asused in thissection, theterm ''foreign national'm eans-

 (1)aforeignprincipal,assuchterm isdefinedbysection611(b)oftitl
                                                                 e 22,exceptthatthe term eforeign
 national''shallnotinclude any individualwho isa citizen ofth
 (2)an individualwho isnotacitlzen ofthe United Statesora e UnitedStates;or
                                                       nationaloftheUnitedStates(asdefined in
 section 1101(a)(22)oftitle8)andwhoisnotIawfullyadmitted forpermanentresidence,asdeflne by
 section1101(a)(20)oftitle8.

 http://ooliticszozz.orR
 https://en.wikipedia.orfwiki/cris Ericson
CrisEricsonisanAmericanmarijuanalegalizationadivistand perenhial
f                                                                    politicalcandidate
 orpublicoffice in Vermont


        C.< '
    Case 1:21-cv-22440-KMW Document 36 Entered on FLSD Docket 08/19/2021 Page 9 of 9
                                                            ''             ' ''   '
                               2......... ... .... . .. '            .




          P-
           rwN                                                                                       t
                                                                                                     F(%,p
                                                                                                         uj
             7,: Cc'hu
                    19t.s
                       W f c'Rwa/-
                          st'    -U'                                  N                              cHEs:
                                                                                                     CS
                                                                                                      JJ1
           f= hos+ero
                      Vermônc o S'/MJ -?0 7.-                        '=n= .
                                                                     .                               AMOU.
                                                                         1000
                                                                                      33128            $:
                                                                                                     n23068


            =


-
-
.           o
            >    u ,.
                         /V A r-/X /& Cq%/  ee&A, ? 7//
                                                      '
                                                      tàms'      .
=           >
                     .

                        jje D.feg a &,
                 /tô/?jj-
                                      UQ J/T,û'unr Xov-sv
=           O
-
=
            c
                                     Ahomix ve
=
=
    = =     X
            *    /                     f/ 3322+
=           r
                         zbmyl
-           M
            ru




                                                                                  M
                                                                                  t
                                                                                              60-9029:kà'
                                                                                              Gc't
                                                                                                    kz;U
                                                                                                       9

                                                                                           vdaI
                                                                                              !Av2'
                                                                                          cl      lul!r'
